In the

       United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 19‐2870
SARAH JOHNSON,
                                                    Plaintiff‐Appellant,
                                   v.

NORTHEAST SCHOOL CORPORATION,
                                                   Defendant‐Appellee.
                       ____________________

           Appeal from the United States District Court for the
           Southern District of Indiana, Terre Haute Division.
             No. 2:18‐cv‐68 — James R. Sweeney, II, Judge.
                       ____________________

       SUBMITTED MAY 20, 2020* — DECIDED AUGUST 26, 2020
                   ____________________

   Before SYKES, Chief Judge, and RIPPLE and KANNE, Circuit
Judges.
   KANNE, Circuit Judge. Sarah Johnson sued North Central
High School and Northeast School Corporation (“NESC”) in

   *  We agreed to decide this case without oral argument because the
briefs and record adequately present the facts and legal arguments, and
oral argument would not significantly aid the court. Fed. R. App. P.
34(a)(2)(C).
2                                                             No. 19‐2870

2018, claiming that their inadequate response to her allega‐
tions of sexual harassment violated Title IX, 20 U.S.C.
§ 1681(a). The district court entered summary judgment for
North Central1 and NESC on all claims. Johnson now takes
issue with two of the district court’s evidentiary determina‐
tions and its disposition of her Title IX claim. Because Johnson
has waived any arguments regarding the district court’s evi‐
dentiary rulings and because NESC was not deliberately in‐
diﬀerent to Johnson’s claims of sexual harassment, we aﬃrm.
                              I. BACKGROUND
    On November 5, 2015, Johnson—a student at North Cen‐
tral—told her grandmother, Leslie Hawker, that she had been
raped in 2014 at an apartment complex by two classmates,
Garrett Froschauer and Romeo Risley. Hawker, after hearing
Johnson’s allegation, went to North Central, informed Princi‐
pal Monty Kirk about the oﬀ‐campus rape, and said that she
would report this allegation to the police.
    This wasn’t the first time that Principal Kirk was made
aware of a rape allegation against Froschauer. Harley Gilliam,
one of Johnson’s friends, alleged that Froschauer raped her in
her bedroom the year before. Gilliam’s mother reported this
incident to Principal Kirk just a few months before Hawker
reported Johnson’s incident. But Gilliam’s mother did not al‐
low school oﬃcials to interview Gilliam, so the school waited
to hear the results of the investigations being conducted by
the Department of Child Services (“DCS”) and the sheriﬀ’s
department. Although Principal Kirk did not receive or seek

    1 Johnson failed to respond to North Central’s argument that it is not
a legal entity with the capacity to be sued. The district court therefore held
that “NCHS is entitled to dismissal from this action.” [Doc. 67 p. 10.]
No. 19‐2870                                                 3

DCS’s oﬃcial report, he remembers someone from DCS in‐
forming him that Gilliam’s claim was determined to be un‐
substantiated. The oﬃcial DCS report, however, concluded
that “[s]exual abuse is recommended to be substantiated”
against Froschauer as to Gilliam.
    Principal Kirk responded to Gilliam’s allegation by issu‐
ing a no‐contact order between Gilliam and Froschauer,
which prevented them from touching or speaking to each
other at school. Gilliam withdrew from North Central a
month later but did not report that she had been bullied or
harassed by Froschauer during this time.
    Shortly after Gilliam’s withdrawal, Principal Kirk began
responding to Hawker’s report that Johnson—like Gilliam—
had been raped oﬀ‐campus by Froschauer. The same night
Hawker came to Principal Kirk with this allegation, Principal
Kirk told Superintendent Mark Baker, and they began con‐
sulting with the school’s attorneys about how to handle the
situation. Also that same night, Hawker and Johnson went to
the sheriﬀ’s department and reported the rape. The sheriﬀ’s
department assigned Deputy Carl Melchert to handle the
matter.
    Hawker spoke with Principal Kirk again the next morn‐
ing. She informed Kirk that the police were having Johnson
interviewed by a trained professional at a child advocacy cen‐
ter, Susie’s Place, and she did not want Johnson interviewed
by North Central oﬃcials. Hawker also wanted Froschauer
immediately removed from school. Principal Kirk told her
that an investigation needed to occur before any disciplinary
decisions were made. He then confirmed with Deputy
Melchert that the sheriﬀ’s department was aware of Johnson’s
4                                                  No. 19‐2870

allegation and that Johnson would be interviewed at Susie’s
Place.
    That same day, Principal Kirk issued a no‐contact order
between Johnson and Froschauer. This order prevented John‐
son and Froschauer from touching or speaking to each other
at school and from using electronic communication to talk
about each other. The order did not, however, prevent John‐
son and Froschauer from sitting near each other in class. John‐
son and Froschauer were aware that the order prevented
them from talking to one another.
    Johnson and Froschauer had morning classes together, so
Principal Kirk considered moving Froschauer out of these
classes and placing him in homebound schooling. But based
on Froschauer’s schedule, he could not be moved out of these
classes without it aﬀecting his ability to graduate on time. The
school’s lawyers advised Principal Kirk not to “negatively im‐
pact [Froschauer’s] track to graduate on time based on unsub‐
stantiated allegations.” And Johnson’s physician and Hawker
had requested that Johnson be placed in homebound school‐
ing. So, a few weeks after Johnson reported her rape to the
school, Principal Kirk placed Johnson in homebound school‐
ing so that she could avoid her morning classes with
Froschauer. She still went to school in the afternoons.
   Meanwhile, Deputy Melchert continued his investigation.
Principal Kirk contacted Deputy Melchert over a dozen times
seeking details about the investigation. Deputy Melchert told
Principal Kirk only that “the complaining student was going
to give a forensic interview.” After Johnson’s interview, the
prosecutor decided not to file criminal charges against
Froschauer. Principal Kirk noted that, around this time, “all
communication stop[ped]” with Deputy Melchert.
No. 19‐2870                                                  5

    A few months later, Principal Kirk learned that the prose‐
cutor decided not to criminally charge Froschauer. He also
learned that the sheriﬀ’s department would not release details
of the investigation to the school. Principal Kirk reached out
to Hawker and again asked if the school could interview John‐
son for a Title IX investigation; Hawker again refused this re‐
quest. Principal Kirk also reached out to Froschauer, but he
declined to be interviewed.
    Around the same time, Johnson and Hawker informed
Principal Kirk that Johnson was being harassed at school.
Hawker first emailed Principal Kirk in January, informing
him that a girl at school “had told ‘others’ that she was going
to ‘kick [Johnson’s] ass.’” As a result of this threat, Johnson
did not want to go to the cafeteria for lunch. Principal Kirk
made sure that Johnson could eat lunch “in the oﬃce” or “oth‐
erwise sit in the oﬃce if she wanted a break from class.” He
spoke with the girl who made the threat and told her to not
have any communication with Johnson that could be per‐
ceived as negative.
    The next month, Hawker emailed Principal Kirk because
one of Johnson’s fellow cheerleaders sent an unkind tweet
about Johnson. Hawker wanted immediate action taken
against the girl; Principal Kirk informed Hawker that he was
discussing the issue with the school’s attorneys and he would
be following their instructions. Principal Kirk met with the
girl who sent the tweet and told her to “knock it oﬀ.”
   Later that afternoon, Hawker called Principal Kirk to tell
him that Johnson was harassed and chased down the hallway
by students—including Froschauer—after she opened a door
for them. Johnson’s story was slightly diﬀerent: while she
thought other students laughed at her and chased her down
6                                                 No. 19‐2870

the hallway, she did not identify Froschauer as one of those
students. Principal Kirk reviewed video of this incident and
concluded that Hawker’s and Johnson’s allegations did not
reflect what occurred.
    A few weeks later, Hawker and Johnson obtained a pro‐
tective order against Froschauer that prevented him from be‐
ing at school with Johnson. So Principal Kirk sent Froschauer
home. The judge soon amended the protective order to allow
Froschauer back in school, but Froschauer was still prevented
from incidentally contacting Johnson. A police oﬃcer in‐
formed Hawker of this change and told her that if Froschauer
“so much as looked at [Johnson],” Hawker could have
Froschauer arrested.
    Shortly after Froschauer was allowed back in school,
Hawker and Johnson complained to Principal Kirk and the
sheriﬀ’s department that Froschauer intentionally crossed
paths with Johnson in the hallway, in violation of the protec‐
tive order. Deputy David Holmes responded and met with
Hawker and Principal Kirk. Principal Kirk allowed Deputy
Holmes to review video of the incident. Deputy Holmes con‐
cluded that “[Froschauer] passed by [Johnson] in a manner
that was more consistent with someone trying to avoid her as
opposed to someone attempting to be close to her or other‐
wise intimidate her.” Froschauer was not arrested by Deputy
Holmes or disciplined by Principal Kirk.
   Johnson and Hawker also alleged that Froschauer har‐
assed them at a North Central basketball game. Hawker al‐
leged that Froschauer sat directly behind them at the game.
Johnson remembered Froschauer sitting behind them, but he
was a few risers above them. Principal Kirk was at this game
and paid “special attention to ensure [Froschauer] did not
No. 19‐2870                                                      7

interact with [Johnson].” Principal Kirk stated that
Froschauer did not sit directly behind Johnson, but instead sat
“about 4 rows behind [Johnson] and oﬀ to the side.”
    Johnson eventually withdrew from North Central.
Hawker filed a complaint with the United States Department
of Education Oﬃce for Civil Rights (“OCR”). Johnson sued
NESC and North Central. She alleged NESC and North Cen‐
tral subjected her to discrimination on the basis of sex in vio‐
lation of Title IX, 20 U.S.C. § 1681(a). She also claimed they
violated state law by failing to have an anti‐bullying policy.
The defendants moved for summary judgment on all claims
and objected to some evidence that Johnson relied on. John‐
son cited a declaration from the Executive Director of the non‐
profit organization Stop Sexual Assault in Schools, Dr. Esther
Warkov, who stated that she had knowledge of North Cen‐
tral’s failure to enforce Title IX in this case. Johnson also cited
the OCR’s report detailing the findings of its Title IX investi‐
gation.
   The district court excluded the declaration of Dr. Warkov
and the OCR report and granted summary judgment to the
defendants on all claims. Johnson appeals the district court’s
decisions.
                            II. ANALYSIS
    Johnson raises three issues on appeal. First, Johnson ob‐
jects to the district court’s decision to exclude Dr. Warkov’s
declaration. Second, she objects to the exclusion of the OCR
report. Finally, she argues that NESC was not entitled to sum‐
mary judgment on her Title IX claim.
8                                                      No. 19‐2870



    A. Evidentiary Rulings
    In its order granting summary judgment, the district court
also excluded Dr. Warkov’s declaration and the OCR report.
The court excluded Dr. Warkov’s declaration because she was
not timely disclosed as an expert witness “as required by the
Case Management Plan” and she was not disclosed on John‐
son’s final witness list. The court excluded the OCR report be‐
cause it was not properly authenticated. Johnson now claims
that the district court erred by striking Dr. Warkov’s declara‐
tion and that the “court did not consider the impact of the Set‐
tlement Agreement in its ruling regarding the OCR Report.”
   But to present an argument on appeal, “a party must de‐
velop its position by providing citation to … supporting au‐
thority.” Long v. Teachers’ Ret. Sys. of Ill., 585 F.3d 344, 349 (7th
Cir. 2009). Here, Johnson does not identify a standard of re‐
view or the legal standards applicable to the district court’s
decisions to exclude Dr. Warkov’s declaration and the OCR
report. In fact, Johnson does not cite a single legal authority
supporting her claims about this evidence. “It is not our job to
do the legal research that [Johnson] has omitted.” Bretford
Mfg., Inc. v. Smith Sys. Mfg. Corp., 419 F.3d 576, 581 (7th Cir.
2005).
   Any arguments that Johnson attempts to make about Dr.
Warkov’s declaration and the OCR report are undeveloped
and unsupported; these arguments are waived. See Schaefer v.
Universal Scaﬀolding & Equip., LLC, 839 F.3d 599, 607 (7th Cir.
2016).
No. 19‐2870                                                    9



   B. Title IX Claim
    The district court granted summary judgment to NESC on
Johnson’s Title IX claim. We review a district court’s grant of
summary judgment de novo, viewing the facts in a light most
favorable to the non‐moving party, in this case Johnson. See
Beardsall v. CVS Pharmacy, Inc., 953 F.3d 969, 972 (7th Cir.
2020). Summary judgment is appropriate only when “the mo‐
vant shows that there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a).
    Title IX provides that “[n]o person in the United States
shall, on the basis of sex, be excluded from participation in, be
denied the benefits of, or be subjected to discrimination under
any education program or activity receiving Federal financial
assistance.” 20 U.S.C. § 1681(a). And under Title IX, a school
may be held liable for the sexual harassment of one of its stu‐
dents “when the harasser is a student.” Davis ex rel. LaShonda
D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 643 (1999).
   But the Supreme Court has set a “high bar for plaintiﬀs
seeking to hold schools and school oﬃcials liable for student‐
on‐student harassment.” Doe v. Galster, 768 F.3d 611, 617 (7th
Cir. 2014). To prove a Title IX sexual‐harassment claim be‐
tween students, a plaintiﬀ must demonstrate that the school
was “deliberately indiﬀerent to sexual harassment, of which
they have actual knowledge, that is so severe, pervasive, and
objectively oﬀensive that it can be said to deprive the victims
of access to the educational opportunities or benefits pro‐
vided by the school.” Davis, 526 U.S. at 650.
10                                                  No. 19‐2870

    Johnson argues that the district court erred by granting
summary judgment to NESC on her Title IX claim. Specifi‐
cally, she contends that the district court “drew inferences
more favorably to NESC than to her” in determining that
summary judgment was appropriate. She argues that the en‐
tire course of events—starting with the sexual assault of
Gilliam—constitutes severe, pervasive, and objectively oﬀen‐
sive harassment, of which NESC had actual knowledge. John‐
son finally argues that NESC was deliberately indiﬀerent to
Gilliam’s rape allegation, Johnson’s rape allegation, and the
additional alleged harassment that Johnson suﬀered while at
school.
    We agree that NESC had knowledge of Johnson’s alleged
harassment. We are skeptical, however, that the conduct John‐
son describes occurring at North Central rises to the level of
severe, pervasive, and objectively oﬀensive sexual harass‐
ment. But we need not resolve these issues because, assuming
the entire course of conduct in this case amounts to severe
sexual harassment, NESC was not deliberately indiﬀerent to
this harassment.
    Title IX requires Johnson to prove that the school was de‐
liberately indiﬀerent to known acts of harassment. See Davis,
526 U.S. at 633. To ensure that school administrators “con‐
tinue to enjoy the flexibility they require” in making discipli‐
nary decisions, the school will not be held liable unless its re‐
sponse to harassment is “clearly unreasonable in light of the
known circumstances.” Id. at 648. A negligent response is not
unreasonable, and therefore will not subject a school to liabil‐
ity. See Karasek v. Regents of Univ. of Cal., 956 F.3d 1093, 1105
(9th Cir. 2020). And we will not second guess a school’s disci‐
plinary decisions—even a school’s decision not to impose any
No. 19‐2870                                                      11

disciplinary measures—so long as those decisions are not
clearly unreasonable. See id. at 1109; Stiles ex rel. D.S. v. Grain‐
ger Cty., Tenn., 819 F.3d 834, 849 (6th Cir. 2016). Indeed, judges
“make poor vice principals.” Estate of Lance v. Lewisville Indep.
Sch. Dist., 743 F.3d 982, 996 (5th Cir. 2014). And in appropriate
cases, courts can “identify a response as not ‘clearly unreason‐
able’ as a matter of law.” Davis, 526 U.S. at 649.
    Johnson first takes issue with NESC’s response to
Gilliam’s rape allegation. Johnson argues that if NESC would
have conducted a proper investigation, it would have ex‐
pelled Froschauer, and therefore Johnson would not have
been subjected to some of the alleged harassment she faced at
school.
    NESC’s response to Gilliam’s allegation was not clearly
unreasonable. Gilliam’s mother reported to Principal Kirk
that Gilliam’s “incident with [Froschauer] was not consensual
and that they had reported the matter to law enforcement.”
Gilliam’s mother did not want Gilliam interviewed by school
oﬃcials and instead had her interviewed by professionals at
Susie’s Place. Principal Kirk never received a report about
Gilliam’s allegation from DCS, and he did not receive infor‐
mation relating to the criminal investigation. Principal Kirk
issued a no‐contact order between Froschauer and Gilliam
and continued to monitor the situation. Gilliam and her
mother did not report that Froschauer harassed Gilliam dur‐
ing school or at school‐related events.
    This is not a situation where the school “learned of a prob‐
lem and did nothing.” Rost ex rel. K.C. v. Steamboat Springs RE–
2 Sch. Dist., 511 F.3d 1114, 1122 (10th Cir. 2008). Instead, it was
reasonable for Principal Kirk to defer to law enforcement and
DCS where the sexual assault occurred oﬀ‐campus and
12                                                   No. 19‐2870

criminal charges were a possibility. Id. at 1121. Still, Principal
Kirk did not stand by and do nothing: he issued a no‐contact
order preventing Froschauer from speaking to Gilliam at
school. And after the no‐contact order was in place, Gilliam
was not harassed by Froschauer.
    Johnson faults NESC here for not conducting a more thor‐
ough investigation of Gilliam’s allegation. Johnson believes
Principal Kirk was required to reach out to DCS and obtain a
copy of its report rather than rely on the alleged DCS em‐
ployee who verbally informed Principal Kirk that Gilliam’s
claim was unsubstantiated. It’s true that Principal Kirk could
have done more to investigate Gilliam’s specific claims. As
Johnson suggests, he could have reached out to DCS employ‐
ees to get a copy of the report and confirm the results of the
investigation. But blaming NESC for failing to take the spe‐
cific actions that Johnson would have preferred it to take
“sounds in negligence, not deliberate misconduct.” Id. at 1126.
And in light of the circumstances known to Principal Kirk at
that time, including being told by someone he believed to be
a DCS employee that Gilliam’s claims were unsubstantiated,
it was not clearly unreasonable for him not to follow up with
DCS.
    Johnson also suggests that NESC’s course of action was
not enough and insists that Froschauer should have been im‐
mediately expelled. But school administrators are not re‐
quired to expel every student accused of sexually harassing
another student to avoid Title IX liability. See Davis, 526 U.S.
at 648. In fact, schools are not required to engage in any spe‐
cific forms of discipline, and we will defer to the school’s de‐
cisions so long as the school’s response is not clearly unrea‐
sonable. Galster, 768 F.3d at 619. And it was not clearly
No. 19‐2870                                                           13

unreasonable for NESC to decline to expel Froschauer after
Gilliam’s individual, uncorroborated allegation. NESC’s
overall response to Gilliam’s allegation of oﬀ‐campus sexual
harassment was therefore not clearly unreasonable.2
   Johnson next takes issue with the way NESC responded to
her own rape allegation. She argues that NESC refused to in‐
vestigate and “deliberately decided not to interview or
change Froschauer’s schedule.” This, she argues, shows that
NESC was deliberately indiﬀerent to sexual harassment.
    But undisputed facts in the record show that school oﬃ‐
cials did not refuse to conduct an investigation. Principal Kirk
attempted to interview Froschauer, but Froschauer refused.
And Principal Kirk, on multiple occasions, attempted to inter‐
view Johnson. But Hawker denied his requests. Johnson can‐
not now claim that NESC conducted a lackluster investigation
that amounts to deliberate indiﬀerence when it was others
who stifled its attempt to conduct one. See Rost, 511 F.3d at
1122.
    And the remainder of Principal Kirk’s response to John‐
son’s initial sexual harassment claim is not clearly unreason‐
able either. As soon as Principal Kirk learned of Johnson’s
claim that she had been raped by Froschauer, he confirmed
with law enforcement that an investigation was taking place.
He also remained in contact with the investigating oﬃcer and
attempted to procure details of the investigation. But the pros‐
ecutor declined to charge Froschauer and also did not allow
Deputy Melchert to share details of the investigation with

   2 Because NESC’s response to Gilliam’s rape allegation was not clearly

unreasonable, we need not delve further into whether this allegation and
NESC’s response would provide support for Johnson’s Title IX claim.
14                                                    No. 19‐2870

Principal Kirk. And with Hawker refusing Principal Kirk’s re‐
quests to interview Johnson, he was left without any way to
substantiate Johnson’s allegations, making it diﬃcult to disci‐
pline Froschauer.
    Principal Kirk then entered a no‐contact order between
Froschauer and Johnson, and he considered changing
Froschauer’s schedule. But changing Froschauer’s schedule
would have delayed his graduation. The school’s lawyers ad‐
vised Principal Kirk not to “negatively impact [Froschauer’s]
track to graduate on time based on unsubstantiated allega‐
tions.” Cf. Galster, 768 F.3d at 621 (“School‐age bullies also
have legal rights.”). And Johnson’s physician and Hawker
both asked that Johnson start homebound schooling. Because
Principal Kirk agreed to place Johnson in homebound school‐
ing, he did not ultimately have to decide if Froschauer’s
schedule should be changed. Cf. Gabrielle M. v. Park Forest‐Chi‐
cago Heights, Ill. Sch. Dist. 163, 315 F.3d 817, 825 (7th Cir. 2003)
(a school’s decision to grant a student’s request to transfer
schools was not clearly unreasonable). Johnson, after request‐
ing that she be placed in homebound schooling before the
school had an opportunity to investigate her claim, should not
now be able to claim that NESC “privileged” Froschauer by
not changing his schedule.
   In response to Johnson’s rape allegation, Principal Kirk
immediately issued a no‐contact order, stayed in contact with
law enforcement concerning a pending investigation, at‐
tempted to conduct his own investigation, and made diﬃcult
decisions about how to approach a complicated situation that
involved the rights of both Johnson and Froschauer. See
Galster, 768 F.3d at 621 (“Federal law gives school oﬃcials
wide discretion in making disciplinary decisions, especially
No. 19‐2870                                                 15

as they have to balance the interests of all concerned.”). It’s
true that, even with the measures put in place by Principal
Kirk, Johnson still had to see Froschauer in the halls of North
Central. We do not take lightly the fact that it may have been
diﬃcult, even traumatic, for Johnson to have to face her al‐
leged rapist every day at school. But under these circum‐
stances, we do not think Principal Kirk was required to take
any specific form of disciplinary action—like expulsion—
against Froschauer. And based on the circumstances NESC
was aware of at the time, its course of conduct in response to
Johnson’s rape allegation was not clearly unreasonable.
    Finally, NESC’s response to harassment directed towards
Johnson at school in 2015 was also not clearly unreasonable.
Johnson first informed the school that another student threat‐
ened to “kick [her] ass.” Principal Kirk communicated with
Johnson and Hawker and gave Johnson the option to eat
lunch in the oﬃce or “otherwise sit in the oﬃce if she wanted
a break from class.” Even though that student denied making
the threat, Principal Kirk told her that she could not have any
communication with Johnson that could be perceived as neg‐
ative.
    Johnson and Hawker also reported to Principal Kirk that
a student sent an unkind tweet about Johnson. Principal Kirk
met with Johnson and Hawker about the tweet and informed
them that Superintendent Baker was discussing the issue with
the school’s lawyers. Principal Kirk asked Johnson if anyone
else was harassing her and reminded her “if something hap‐
pens, to report it immediately.” Principal Kirk sent the tweet
to law enforcement and communicated to Hawker that this
action had been taken.
16                                                 No. 19‐2870

    As to the next allegation, Hawker reported to Principal
Kirk that Johnson had been chased by Froschauer and other
students. Principal Kirk reviewed video of this incident and
determined that the allegation did not match what actually
occurred. He observed that Johnson was walking at a normal
pace the entire time and no students were chasing or follow‐
ing her. Principal Kirk therefore concluded that “[Johnson]
was not harassed in the hallway by [Froschauer] or anyone
else.” As a result, Principal Kirk did not take disciplinary ac‐
tion against Froschauer or any other student.
    Hawker and Johnson also informed Principal Kirk and the
sheriﬀ’s department that Froschauer violated a protective or‐
der by walking up to Johnson, smirking at her, and brushing
past her. Principal Kirk allowed the responding oﬃcer to re‐
view video footage of the alleged incident. But the oﬃcer de‐
termined that “[Froschauer] passed by [Johnson] in a manner
that was more consistent with someone trying to avoid her as
opposed to someone attempting to be close to her or other‐
wise intimidate her.” So the oﬃcer did not arrest Froschauer
for violating the protective order, and Principal Kirk did not
discipline him.
   Hawker’s final complaint to Principal Kirk concerned al‐
leged harassment at a basketball game. Hawker stated that
Froschauer sat directly behind Johnson at this game. But Prin‐
cipal Kirk remembered it diﬀerently: he noticed Froschauer at
the game, but he was “4 rows behind [Johnson] and oﬀ to the
side.” And Principal Kirk noted that, because he saw
Froschauer at the game, he was paying close attention to make
sure that Froschauer did not interact with Johnson. Hawker
complained to Principal Kirk that Froschauer was allowed to
be at the game. But at that time, she did not mention that
No. 19‐2870                                                   17

Froschauer made comments at Johnson, or otherwise both‐
ered her. Principal Kirk did not discipline Froschauer based
on this incident.
    Principal Kirk investigated each of these reported inci‐
dents of harassment by: speaking to Hawker, Johnson, and
the other students involved; reviewing video footage when
necessary; involving the police department when necessary;
and relying on what he personally witnessed. See Doe v. Co‐
lumbia Coll. Chi., 933 F.3d 849, 857 (7th Cir. 2019); Stiles, 819
F.3d at 849 (school was not deliberately indiﬀerent when it
promptly investigated individual claims of harassment). Prin‐
cipal Kirk verbally warned students to leave Johnson alone
when he felt it was required. He also determined at times,
based on his investigation, that discipline was not necessary.
Based on Principal Kirk’s willingness to communicate with
Johnson and Hawker, to investigate all claims of harassment,
and to communicate with the school’s lawyers and the police
department, we cannot say that his responses to Johnson’s
claims of harassment were unreasonable. So, we will not sec‐
ond guess his disciplinary decisions.
    In sum, NESC responded to Johnson’s claims of harass‐
ment immediately after Hawker informed Principal Kirk that
Johnson had been raped oﬀ‐campus. Its overall response in‐
cluded complying with and attempting to get information
from a police investigation, attempting to conduct its own Ti‐
tle IX investigation, issuing a no‐contact order, and respond‐
ing to individual claims of harassment each time Johnson or
Hawker reported them to Principal Kirk. This response is not
clearly unreasonable, and therefore NESC was not deliber‐
ately indiﬀerent to Johnson’s alleged sexual harassment.
   The district court’s judgment is thus AFFIRMED.